United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53573 St. Joseph Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-3616144 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1901 Frederick Avenue, St. Joseph, Missouri (Address of Principal Executive Offices) Zip Code (816) 233-5148 (Registrant’s telephone number, including area code) None (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorted period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YESoNOx As of May 1, 2011, there were issued and outstanding 376,918 shares of the Registrant’s Common Stock. St. Joseph Bancorp, Inc. Quarterly Report on Form 10-Q For The Three Months Ended March 31, 2011 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations - For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity - For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II - OTHER INFORMATION Items 1 through 6 24 Signatures 25 2 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2011 and December 31, 2010 March 31, 2011 December 31, 2010 (unaudited) Assets Cash and due from banks $ $ Interest-earning deposits in other institutions Available-for-sale securities Loans, net of allowance for loan losses of $103,000 at March 31, 2011 and December 31, 2010 Premises and equipment, net Federal Home Loan Bank Stock, at cost Interest receivable Other Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Savings, NOW and money market $ $ Time Total deposits Advances from borrowers for taxes and insurance Interest payable Deferred income taxes Other liabilities Total liabilities Temporary Equity ESOP shares subject to mandatory redemption Stockholders’ Equity Common stock, $.01 par value, 4,000,000 shares authorized, 376,918 shares issued and outstanding Preferred stock, $.01 par value, 1,000,000 shares authorized, none issued or outstanding - - Additional paid-in capital Retained earnings Accumulated other comprehensive income: Unrealized gain on available-for-sale securities, net of income taxes Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Three Months Ended March 31, 2011 and 2010 (unaudited) March 31, 2011 March 31, 2010 Interest Income Interest and fees on loans $ $ Available-for-sale securities Interest-earning deposits Federal Home Loan Bank dividends Total interest income Interest Expense Deposits Net Interest Income Provision for loan losses - - Net Interest Income After Provision for Loan Losses Non-interest Income (loss) Other Loss on disposal of equipment ) - Total non-interest income (loss) ) Non-interest Expense Salaries and employee benefits Net occupancy expense Depreciation Legal expense Audit fees and exams Franchise and special taxes Marketing expense Other Total non-interest expense Loss Before Income Taxes ) ) Provision (Credit) for Income Taxes ) Net Loss $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) Basic Weighted Average Shares Outstanding See accompanying notes to condensed consolidated financial statements. 4 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Statements of Stockholders’ Equity Three Months Ended March 31, 2011 and 2010 (unaudited) Accumulated Additional Other Total Comprehensive Paid-in Comprehensive Stockholders’ Income Common Stock Capital Retained Earnings Income Equity Balance, January 1, 2010 $ Net loss ) - - ) - ) Change in unrealized appreciation of available-for-sale securities, net of income taxes of $168 - - - Total comprehensive loss $ ) Change in redemption value of ESOP shares subject to mandatory redemption - - ) - ) ESOP shares committed for release - - - Balance, March 31, 2010 $ Balance, January 1, 2011 $ Net loss ) - - ) - ) Change in unrealized appreciation of available-for-sale securities, net of income taxes of $2,241 - - - Total comprehensive loss $ ) Change in redemption value of ESOP shares subject to mandatory redemption - - - Balance, March 31, 2011 $ See accompanying notes to condensed consolidated financial statements. 5 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (unaudited) March 31, 2011 March 31, 2010 Operating Activities Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization and accretion of securities Loss on disposal of equipment - Deferred income taxes ) Compensation cost on allocated ESOP shares Changes in: Interest receivable ) Other assets Other liabilities and interest payable ) Net cash used in operating activities ) ) Investing Activities Net increase in loans ) ) Purchases of securities ) ) Net redemption (purchases) of interest-earning deposits ) Proceeds from maturities of securities - Purchases of mortgage backed securities ) - Principal reductions of mortgage backed securities Purchases of property and equipment ) ) Net cash used in investment activities ) ) Financing Activities Net increase (decrease) in savings, NOW and money market accounts ) Net increase in time deposits Net increase in advances from borrowers for taxes and insurance Net cash provided by financing activities Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Cash Flows Information Interest paid $ $ Income taxes paid $
